Citation Nr: 1521591	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for right knee disability.  

3.  Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served with the United States Army on active duty from January 1988 to December 1991.  He also served with the Navy Reserve from June 2002 to June 2005, including active duty service from March to July 2003 and active duty for training (ACDUTRA) from January to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied the above claimed benefits.  

The Veteran provided testimony during a videoconference hearing before the undersigned in February 2014.  A transcript is of record.  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's cervical spine disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine degenerative disc disease have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that degenerative disc disease of the cervical spine was demonstrated in a September 2013 diagnostic study.  The Veteran credibly reported the onset of neck pain and radicular symptoms following multiple parachute jumps during active duty service, including one instance in which he hit his head.  

The Veteran's service personnel records document that he participated in more than 40 parachute jumps during service between 1988 and 1991, but do not document the reported head injury or any other injury from a jump.  

A March 2012 VA examiner concluded that the Veteran's neck condition was not etiologically related to service as there was no evidence of neck treatment during service or until five years post-discharge.  

In contrast, the Veteran's treating VA physician concluded in a September 2012 treatment record that his neck disability was likely the result of a compression fracture consistent with his description of parachute jumping with heavy packs.  

After reviewing the evidence of record, the Board concludes that the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current cervical spine degenerative disc disease and service.  


ORDER

Service connection for degenerative disc disease, cervical spine is granted.  



REMAND

A March 2012 VA examiner stated that X-ray evidence demonstrated only early degenerative arthritis of the bilateral knee, which the examiner noted could appear as a normal part of the aging process, and without trauma, in a person as early as their third decade of life.  However, a September 2012 VA treatment record documented traumatic degenerative joint disease of the knees.  Moreover, the VA examiner did not discuss the Veteran's reports regarding the onset of his symptoms during service and, instead, relied on the lack of treatment for bilateral knee disabilities during service.  As such, the Board finds that a new VA examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA knee examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current knee disabilities, and should specifically state whether the Veteran has traumatic degenerative joint disease.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current knee disability had onset in service or is otherwise related to a disease or injury in service, including his service as a parachute jumper.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


